PER CURIAM.
Appellant filed a pleading under Section 547.860, RSMo Supp.1997, seeking various relief pertaining to convictions of two counts of sodomy. Previous to the filing of this action, this Court had affirmed those convictions and affirmed the denial of a Rule 29.15 motion seeking to vacate the convictions.
In Schleeper v. State, 982 S.W.2d 252 (Mo.banc 1998), the Missouri Supreme Court held that Section 547.360 did not create a second and independent action, and if a previous post-conviction motion had been litigated, a valid post-conviction motion could not proceed under that statute. Schleeper is controlling on this Court, see Mo. Const, art. V, section 2, and requires affirmance of the trial court’s judgment dismissing Appellant’s claim.
The judgment is affirmed.